     Case 2:17-ap-01556-RK       Doc 52 Filed 11/08/18 Entered 11/08/18 07:58:16               Desc
                                   Main Document Page 1 of 4


1
2
                                                                     FILED & ENTERED
3
4                                                                          NOV 08 2018
5
                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
6                                                                     BY tatum      DEPUTY CLERK


7
                                        NOT FOR PUBLICATION
8
                             UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                                     LOS ANGELES DIVISION
11
12   In re:                                         Case No. 2:16-bk-25444-RK

13   WLADIMIR JOHN KLIMENKO,                        Chapter 7
14                                                  Adv. No. 2:17-ap-01556-RK
                                         Debtor.
15                                                  SEPARATE STATEMENT OF DECISION ON
16                                                  DENIAL OF DEFENDANT’S MOTION TO
                                                    SET ASIDE DEFAULT JUDGMENT
17
                                                   Date:     October 23, 2018
18   ROSENDO GONZALEZ,                             Time:     2:30 p.m.
                                                   Place: Courtroom 1675
19
                                        Plaintiff, Roybal Federal Building
          vs.                                      255 East Temple Street
20                                                 Los Angeles, California
21
     WLADIMIR JOHN KLIMENKO,
22
23                                   Defendant.

24
              By separate order, the court denies the motion of Defendant Wladimir Klimenko
25
     to set aside default judgment in this adversary proceeding. The court denies the motion
26
     for the reasons stated on the record at the hearing on the motion on October 23, 2018
27
     and in its tentative ruling issued on the motion and posted on the court’s website before
28
     the hearing. The court makes this separate statement of decision to place the tentative




                                                   -1-
     Case 2:17-ap-01556-RK       Doc 52 Filed 11/08/18 Entered 11/08/18 07:58:16             Desc
                                   Main Document Page 2 of 4


1    ruling on the case docket by attaching a copy of the tentative ruling hereto.
2           The court agrees with the reasons set forth in Plaintiff trustee’s opposition to the
3    motion that the motion lacks merit under the factors set forth in Falk v. Allen, 739 F.2d
4    461 (9th Cir. 1984) that: (1) Defendant’s culpable conduct led to the default because
5    Defendant had actual knowledge of his deadline to timely respond to the complaint and
6    let the deadline knowingly and intentionally pass because Defendant benefitted from
7    multiple stipulations to extend the deadline and he was warned by counsel for Plaintiff
8    trustee that trustee was not willing to extend the deadline in light of Defendant’s willful
9    disobedience of the court’s turnover order, Opposition, filed on October 9, 2018, at 11
10   and Exhibit 4 attached thereto; and (2) Defendant has no meritorious defense to the
11   complaint that he acquired property of the bankruptcy estate, i.e., rent income from the
12   real estate assets of the estate, concealed, removed and transferred such property
13   because he knowingly and willfully failed to turnover such property over to Plaintiff
14   trustee in knowing and willful disobedience of the court’s turnover order entered on
15   December 11, 2017. Opposition at 8-11 and Exhibits 1, 4, 5 and 8 attached thereto. At
16   the hearing on Plaintiff trustee’s motion for turnover on November 28, 2018, the court
17   specifically warned counsel for Defendant that Defendant had better turn over the
18   postpetition rents and account for them to Plaintiff trustee within 60 days, and despite
19   the court’s oral rulings and its written order, Defendant never did so. Id.
20   ///
21   ///
22   ///
23
24
25
26
27
28




                                                  -2-
     Case 2:17-ap-01556-RK         Doc 52 Filed 11/08/18 Entered 11/08/18 07:58:16       Desc
                                     Main Document Page 3 of 4


1    There is no meritorious defense to Defendant’s concealment, removal and transfer of
2    the post-petition rents, which behavior continued after the hearing on the motion for
3    turnover and entry of the court’s turnover order and which really demonstrates
4    Defendant’s contempt of the court’s turnover order.
5          IT IS SO ORDERED.            ###
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: November 8, 2018

26
27
28




                                                -3-
     Case 2:17-ap-01556-RK       Doc 52 Filed 11/08/18 Entered 11/08/18 07:58:16           Desc
                                   Main Document Page 4 of 4


1                         ATTACHMENT – TENTATIVE RULING ON THE MOTION
2    Deny defendant's motion to set aside default judgment for the reasons stated in the
     opposing papers. As shown in the opposing papers, plaintiff will be prejudiced by
3    further delay in administration of the estate if he has to litigate the adversary proceeding
4    where there is no defense to the claim asserted in the complaint, namely, defendant
     willfully removed and concealed property of the estate, namely postpetition rents on the
5    estate's real property, especially in the light of the court's turnover over in December
     2017, defendant lacks a meritorious defense to the claim in the complaint since he
6    failed to turnover the postpetition rents as he was required to do under the Bankruptcy
     Code and the court's turnover order and defendant's culpable conduct led to his default
7
     that he failed to timely respond to the complaint after the last extension to respond
8    expired. Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984). Appearances are required on
     10/23/18, but counsel may appear by telephone.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                 -4-
